DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments/remarks filed October 12, 2022. 
Claim 2 has been canceled. 
Claims 1 and 3-7 are currently pending and have been examined. 
This action is made FINAL.
Response to Amendment
	Applicant has revised the drawing and specification to correct the informal matters raised in the previous rejection. The drawing and specification objections are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see remarks page 10-12, filed October 12, 2022, with respect to the rejection(s) of claim(s) 1, 4 and 7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claims 1 and 4-7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paljug (Experimental Study of Two Robot Arm Manipulating Large Objects) in view of Bar-On (TRACK II: A Multi-Processor Robot Controller), and further in view of Hong (US-20020068994).
Regarding Claim 1 (and similarly Claim 7), Paljug discloses:
A robot system comprising: a robot arm; (“In this paper, we present an experimental system named TRACS, for two robotic arm coordination system […] TRACS consists of two PUMA 250 robot manipulators,” [Page 177, I. Introduction, left column]
encoders configured to acquire position information of the robot arm; (FIG. 1, encoder)
a first processor configured to execute a first program to control movement of the robot arm and perform processing of the image acquired by the camera, (“To meet this requirement, an AMD29000-based high-speed floating-point coprocessor board from YARC System Corporation is utilized. The YARC board is situated on the PC-AT bus and communicates with the 80286 processor through shared memory and VO space. The user programs the YARC board from the PC-AT entirely in the C language [41]. The YARC board is chosen after a careful evaluation of a number of processors, in terms of their throughput, availability of compilers, and cost. In particular, a benchmark of robot kinematics and dynamics is run to ensure the satisfaction of the computational requirement. The YARC board runs at .8873 milliseconds the benchmark consisting of the direct kinematics, inverse kinematics, Jacobian, inverse Jacobian, and gravity compensation terms of both PUMA 250’s.” [Page 179, left column])
a second processor configured to execute a second program to generate a timing signal, (“The PC-AT runs the MS-DOS operating system. The real-time control is realized by having the timer interrupt (interrupt request IRO to the Intel 8259A programmable interrupt controller and the DOS interrupt INT 8) occur every sampling period.” [Page 179, left column]) (“A 80286-based PC-AT compatible is chosen as the host computer for the controller development. […] By sending a sequence of instructions to the joint microprocessors, the PC-AT directly reads the encoder values and sends the motor torque values to the D/A converters.” [Page 179, left column])
the second processor is configured to: send an interrupt signal to the first processor and a position information request signal for requesting the position information to at least one of the encoders at the same time based on the timing signal; and receive the position information from the at least one of the encoders and save the position information as the second data into the second memory, and control the movement of the robot arm based on the interrupt signal, and the read position information (“The 80286 processor and the AMD29000 coprocessor are pipelined in such a way that the 80286 performs all the YO operations while the AMD29000 calculates the dynamic control algorithm. The scheduling of the two processors is depicted in Fig. 2. […] “When the interrupt occurs, the 80286 first reads in data from all the sensors (encoders, force/torque sensor, tactile sensors), passes the data to the AMD29000 through shared memory, and triggers the AMD29000 to start the calculation.” [Page 179, right column])
Paljug does not explicitly disclose the first and second processor saving first and second data into different memories. However, Bar-On discloses the concept of saving data from different CPUs into different memories:
the first processor being configured to save first data into only a first memory; and (“In the PARCA communication protocol, the dual ported memory shared by CPU A and CPU B is divided into 8 pages, 3 for each direction and two are used by the operating system. Each page has a register that can have one of four states: Read, Write, New, Old.” [Page 89, left column])
the second processor being configured to save second data into only a second memory different from the first memory (“In the PARCA communication protocol, the dual ported memory shared by CPU A and CPU B is divided into 8 pages, 3 for each direction and two are used by the operating system. Each page has a register that can have one of four states: Read, Write, New, Old.” [Page 89, left column])
Bar-On discloses dividing a single physical memory into separate memories used by each processor. In effect, although the memory is a single physical memory the processors see the memory as multiple distinct memories each different from one another.
wherein the first processor is configured to: save the acquired image as the first data into the first memory (See FIG. 1 with video rack with T.V. connected to the Scorbot Rack, and “In the PARCA communication protocol, the dual ported memory shared by CPU A and CPU B is divided into 8 pages, 3 for each direction and two are used by the operating system. Each page has a register that can have one of four states: Read, Write, New, Old.” [Page 89, left column])
the first processor is configured to read the position information from the second memory and (“In the PARCA communication protocol, the dual ported memory shared by CPU A and CPU B is divided into 8 pages, 3 for each direction and two are used by the operating system. Each page has a register that can have one of four states: Read, Write, New, Old.” [Page 89, left column])
The partitioned memories are capable of being read by either CPU A or CPU B, as they are both connected to the signal physical memory.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Palug with the teachings of Bar-On in order to optimize robot performance by improving CPU utilization, as taught by Bar-On [Page 92, left column].
The combination of Palug and Bar-On does not explicitly disclose a camera disposed at the robot arm and configured to acquire an image, perform image processing based on the saved image to control the robot arm. However, Hong discloses:
a camera disposed at the robot arm and configured to acquire an image of a target object; (“Specifically, the upper controller 5 receives vision data of the proceeding working path from a laser vision camera mounted on the robot 1…” [0033])
perform image processing based on the save image to control the robot arm, (“Specifically, the upper controller 5 receives vision data of the proceeding working path from a laser vision camera mounted on the robot 1, samples the received vision data, calculates a path error based on the sampled data, and transmits a correction command to the robot controller 3 at predetermined intervals (about 32 msec).” [0033])
the saved image, (“large-capacity storage device connected to the computers […] the upper controller 5 and the robot controller 3 can perform communications with each other […] but the motion control and management of other welding sequence, additional equipment, and auxiliary data are performed by a macro file in the upper controller 5.” [0030]-[0032])
The image captured by the laser vision camera is saved to the large-capacity storage device where it is then processed as ‘auxiliary data’ by the upper controller.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Palug and Bar-On with the teachings of Hong in order to provide a robot control system that can change the motion of a working robot in real time, as taught by Hong [0059].
Regarding Claim 4, Paljug discloses:
wherein the second processor is configured to repeatedly send the position information request signal at a predetermined interval. (“By changing the interrupt vector of INT 8, the entire routine calculating the dynamic control algorithm is placed in the INT 8 interrupt routine, which will be executed every sampling period triggered by the timer interrupt […] When the interrupt occurs, the 80286 first reads in data from all the sensors (encoders…)” [Page 179, left column])

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paljug (Experimental Study of Two Robot Arm Manipulating Large Objects) in view of Bar-On (TRACK II: A Multi-Processor Robot Controller) in view of Hong (US-20020068994), and further in view of Nagasaka (US-20160240077).
Regarding Claim 3, the combination of Palug, Bar-On and Hong does not explicitly the encoders being multiplexed. However, Nagasaka discloses:
wherein the encoders are multiplexed. (“Rotary encoders 57 that are disposed in the respective servo motors 36 to 38 output the encoder signals of the respective servo motors 36 to 38 to multiplex communication device 39 via encoder cable 61.” [0024])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Palug with the teachings of Nagasaka in order to maintain an appropriate response speed of control as taught by Nagasaka [0008].

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paljug (Experimental Study of Two Robot Arm Manipulating Large Objects) in view of Bar-On (TRACK II: A Multi-Processor Robot Controller) in view of Hong (US-20020068994), and further in view of Kinugasa (US-20200047344).
Regarding Claim 5, Paljug discloses:
wherein the robot arm includes a plurality of arms, the robot system includes the encoders respectively corresponding to the arms, and (“all the 12 encoders (12 joints in all for two arms)” [Page 179, left column])
The combination of Palug, Bar-On and Hong does not explicitly disclose comparing first individual information held by the first control section with second individual information requested from the second control section according to the interrupt signal. However, Kinugasa discloses:
the first processor is configured to perform comparison processing for comparing between first individual information stored in the first memory according to the interrupt signal and second individual information read from the second memory according to the interrupt signal. (“The abnormality detection device includes a first receiver that receives the output signal from the encoder, a second receiver that receives the command position information from the controller, and a determiner that compares the command position information with detection position information of the motor calculated based on the output signal” [0169])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Palug, Bar-On and Hong with the teachings of Kinugasa in order to increase system safety by detecting operation abnormalities.
Regarding Claim 6, the combination of Palug, Bar-On and Hong does not explicitly disclose outputting an abnormal signal when the first and second individual information are different a predetermined number of times. However, Kinugasa discloses:
wherein the first processor is configured to output an abnormal signal when the first individual information and the second individual information are different a predetermined number of times or more as a result of the comparison processing. (“Safety unit 9 compares the motor command value and the motor detection value, which are received from servo driver 10, and determines an abnormality of encoder 5 based on the comparison result.” [0041] and “Specifically, the predetermined threshold value Pth used for comparing the detection position information with the command position information may be determined based on the difference between the motor command position and the motor detection position.” [0083])
Kinugasa discloses determining encoder abnormalities using a set predetermined requirement. It would have been obvious to one of ordinary skill in the art at the time of filling to have tried other types of predetermined requirements to yield the predictable result of identifying operational abnormalities.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                 
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664